Ronald R. Chadwick, P.C. Certified Public Accountant 2851 South Parker Road Suite 720 Aurora, Colorado 80014 Phone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in the Registration Statement of Trade Links Wholesalers Inc. on Form S-1 of my Report of Independent Registered Public Accounting Firm, dated December 16, 2009, on the consolidated balance sheet of Trade Links Wholesalers Inc. as at October 31, 2009, and the related consolidated statements of operations, stockholders' (deficit), and cash flows for the period from December 22, 2008 (date of inception) through October 31, 2009. In addition, I consent to the reference to me under the heading Experts in the Registration Statement. RONALD R. CHADWICK, P.C. Aurora, Colorado April 15 , 2010 Ronald R. Chadwick, P.C.
